United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-932
Issued: November 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On March 20, 2012 appellant filed a timely appeal of November 14, 2011 and March 8,
2012 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a back condition
due to factors of his federal employment.
FACTUAL HISTORY
On August 25, 2011 appellant, then a 64-year-old postal clerk, filed an occupational
disease claim alleging that he developed radiculopathy while performing limited duty including
pitching mail, bending and twisting.
1

5 U.S.C. § 8101 et seq.

In a letter dated September 9, 2011, OWCP requested additional factual and medical
evidence from appellant and allowed 30 days for a response. Appellant submitted a report dated
July 14, 2011 from Dr. Brandon Nguyen, an osteopath and a Board-certified anesthesiologist,
who reported appellant’s complaints of low back and right leg pain following twisting his back at
work on June 23, 2011. Dr. Nguyen noted that appellant had back surgery in 1985 for disc
protrusion and laminectomy L4-5. He performed a physical examination and diagnosed
lumbago and right lumbar radiculopathy.
On September 2, 2011 Dr. William Baumgartl, a Board-certified anesthesiologist,
diagnosed lumbar radiculopathy with stenosis of L3-4. He noted that appellant had no leg
numbness, that his gait was steady and that he could both heel and toe walk.
Dr. Sudhir Khemka, a Board-certified anesthesiologist, examined appellant on August 19,
2011 due to lower back and left shoulder pain. He found lumbar spine tenderness, positive
lumbar paraspinous spasms and decreased range of motion of the lumbar spine. Dr. Khemka
diagnosed lumbago, lumbar radiculopathy and left shoulder pain. Appellant underwent a
magnetic resonance imaging (MRI) scan of his lumbar spine on August 26, 2011 which
demonstrated moderate central canal stenosis at L3-4 with a diffuse annular bulge and facet
arthropathy as well as moderate disc osteophyte complex at L4-5 and L5-S1.
By decision dated November 14, 2011, OWCP denied appellant’s claim on the grounds
that he had not established a causal relationship between his diagnosed conditions and his
accepted employment activities.
On November 19, 2011 appellant requested a review of the written record before an
OWCP hearing representative and submitted an October 31, 2011 electromyogram and nerve
conduction studies which demonstrated the formation of chronic neurogenic firing pattern on
needle examination of L4-5 innervated muscles on the left. He also requested reconsideration on
November 19, 2011. In a letter dated December 2, 2011, OWCP requested that appellant clarify
which appeal right he wished to follow. On December 16, 2011 the Branch of Hearings and
Review noted that appellant withdrew his request for a review of the written record.
In a report dated December 13, 2011, Dr. Aury N. Nagy, a Board-certified neurosurgeon,
noted appellant’s history of back surgery during the 1980’s and his shoulder injury in 2009
which resulted in surgery. He reported appellant’s complaints of low back pain and the MRI
scan results which demonstrated lumbar stenosis with disc protrusion at L3-4. Dr. Nagy noted
that appellant attributed his back and leg pain to work and that he stated that his pain had
resolved after he stopped work. He stated, “It may be the case that if [appellant] had a more
sedentary job that would have allowed him the kind of rest that he is getting now that he is at
home, he would not have had the pain that he was in, so it is possible that this recurrent work
exacerbated his issues from the 1980s, but hard to say for sure he does have significant
degenerative changes in his lumbar spine.” Dr. Nagy noted that appellant did not provide a
particular inciting event as causing his back pain. He diagnosed low back pain with rest.
By decision dated March 8, 2012, OWCP reviewed the merits of appellant’s claim and
denied modification of its prior decision. It stated that Dr. Nagy’s report did not provide an

2

opinion on the causal relationship between appellant’s diagnosed conditions and his implicated
employment duties.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”2 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.3
ANALYSIS
Appellant alleged that he developed lumbar radiculopathy due to his employment duties
of throwing mail, bending and twisting. He submitted a report diagnosing lumbago and right
lumbar radiculopathy. OWCP accepted that appellant had established the first two elements of
his occupational disease claim, but denied his claim on the grounds that he failed to submit
medical opinion evidence establishing a causal relationship between his diagnosed condition and
his accepted employment duties.
Dr. Nguyen examined appellant on July 14, 2011 and reported appellant’s complaints of
low back and right leg pain following twisting his back at work on June 23, 2011. He diagnosed
lumbago and right lumbar radiculopathy. Dr. Nguyen did not attribute appellant’s condition to
his alleged employment duties, but instead to a specific employment incident on June 23, 2011.
This history of injury does not comport with that appellant provided to OWCP and if accurate
would result in a traumatic injury rather than an occupational disease claim. While Dr. Nguyen
did indicate that appellant believed he injured his back at work, he did not provide an
independent medical opinion describing how the twisting incident resulting in his diagnosed
conditions. Due to this deficiency, this report is not sufficient to meet appellant’s burden of
proof.
In a report dated September 2, 2011, Dr. Baumgartl diagnosed lumbar radiculopathy with
stenosis of L3-4. He did not provide a history of injury and did not attribute appellant’s
condition to his employment. Without an accurate factual background and an opinion that
2

20 C.F.R. § 10.5(q).

3

Lourdes Harris, 45 ECAB 545, 547 (1994).

3

appellant’s condition was due to factors of employment, this report does not provide the
necessary medical opinion evidence to establish a causal relationship between his current back
condition and his employment. This report is not sufficient to meet appellant’s burden of proof
in establishing an occupational disease claim.
On August 19, 2011 Dr. Khemka examined appellant on August 19, 2011 and found
lumbar spine tenderness, positive lumbar paraspinous spasms and decreased range of motion of
the lumbar spine. He diagnosed lumbago, lumbar radiculopathy and left shoulder pain. This
report does not contain a factual history describing appellant’s accepted employment duties and
does not contain any medical opinion evidence attributing his diagnosed conditions to his federal
job. Without the necessary description of a causal relationship between appellant’s diagnosed
back conditions and job duties, this report cannot meet his burden of proof to establish an
occupational disease.
Dr. Nagy examined appellant on December 13, 2011 and provided appellant’s history of
back surgery during the 1980’s and his shoulder injury and resulting surgery in 2009. He noted
that appellant attributed his back and leg pain to work and that he stated that his pain had
resolved after he stopped work. Dr. Nagy suggested that appellant might have avoided his pain
with a more sedentary job, but also noted that appellant’s symptoms could be attributed to his
degenerative lumbar condition. While he provided a history including appellant’s prior back
surgery and mentioned the accepted employment factors of twisting and bending, he did not
provide a clear opinion attributing appellant’s current back condition to his employment.
Dr. Nagy offered an equivocal opinion regarding whether appellant’s recent back condition was
due to his employment duties or to his nonemployment-related degenerative condition. Without
a clear statement attributing appellant’s condition to his work duties this report is not sufficient
to meet his burden of proof. The Board also notes that Dr. Nagy did not provide a definitive
diagnosis, instead merely diagnosing low back pain. The Board has held that the mere diagnosis
of “pain” does not constitute the basis for payment of compensation.4 As the report lacks the
necessary elements of a diagnosis and a clear opinion on causal relationship, this report is not
sufficient to meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not submit sufficient medical opinion evidence to
establish a causal relationship between his employment and his diagnosed condition to establish
an occupational disease claim.

4

Robert Broome, 55 ECAB 339 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 8, 2012 and November 14, 2011 are affirmed.
Issued: November 14, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

